          Case 1:19-cv-10534-FDS Document 10 Filed 05/28/19 Page 1 of 2



                               UNITED STATES DISTRICT COURT
                                DISTRICT OF MASSACHUSETTS

____________________________________
                                    )
MICHAEL ARROYO,                     )
                                    )
            Plaintiff,              )
                                    )                 Civil Action No.
            v.                      )                 19-10534-FDS
                                    )
BOSTON LOGAN INTERNATIONAL )
AIRPORT, et al.,                    )
                                    )
            Defendants.             )
____________________________________)

                                              ORDER

SAYLOR, J.

       On March 20, 2019, plaintiff Michael Arroyo, a resident of Franklin, Massachusetts, filed

a self-prepared complaint against Spirit Airlines and Boston Logan International Airport.

       On April 8, 2019, Magistrate Judge Kelley issued an Order and Report and

Recommendation in which she granted Arroyo’s Motion for Leave to Proceed in forma pauperis

and recommended that this action be dismissed pursuant to Fed. R. Civ. P. 12(h)(3) for lack of

subject-matter jurisdiction.

       In lieu of filing an objection, Arroyo filed a Motion for Judgment as a Matter of Law.

See Docket No. 9. Plaintiff states that his motion “is the obvious legal sollution (sic) in a

criminal/civil case such as described.” Id. at 1. Arroyo’s motion, like his complaint, fails to

allege a basis for this Court’s jurisdiction. Both of Arroyo’s pleadings describe several incidents

that he experienced while travelling between Massachusetts and Florida; however, the Court

cannot discern a basis for the exercise of subject-matter jurisdiction over his claim.
          Case 1:19-cv-10534-FDS Document 10 Filed 05/28/19 Page 2 of 2



       Upon review of the Report and Recommendation of the Magistrate Judge, the Court

hereby ADOPTS the recommendation in its entirety. Accordingly, the complaint is DISMISSED

pursuant to Rule 12(h)(3) for lack of subject-matter jurisdiction. The plaintiff’s motion for

judgment as a matter of law is DENIED as moot. The clerk is directed to enter a separate order

of dismissal.

So Ordered.


                                                     /s/ F. Dennis Saylor IV
                                                     F. Dennis Saylor IV
Dated: May 28, 2019                                  United States District Judge




                                                 2
